Citation Nr: 1719028	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-48 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for a right shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from March 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Historically, in a July 1987 rating decision, the Veteran was awarded service connection for right shoulder A/C joint separation and a 10 percent disability rating was assigned, effective March 1, 1987.  In August 2008, the Veteran sought an increased disability rating and reported that the disability had worsened.  A November 2008 rating decision continued the 10 percent disability rating for right shoulder disability.  However, in a January 2011 rating decision, the RO increased the rating for right shoulder disability to 20 percent, effective August 5, 2008.  The Veteran continued his appeal, seeking a rating higher than 20 percent.  

In October 2010, the Veteran had a hearing at the Agency of Original Jurisdiction (AOJ) before a Decision Review Officer (DRO).  The transcript is of record.

In June 2014, the Board granted service connection for hearing loss and remanded to the AOJ, for the development of additional evidence, the issues of ratings for right shoulder disability and residuals of left pneumothorax.  In August 2016, the Board again remanded to the AOJ, for the development of additional evidence, the issue of an increased rating for right shoulder disability.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The actions requested by the August 2016 Board remand were accomplished to the extent possible and the case was subsequently returned to the Board after readjudication.  A review of the record indicates that the AOJ substantially complied with the Board's remand directives because the Board requested that the AOJ obtain a VA examination that tested range of motion of the right shoulder in active and passive motion and showed range of motion of the left shoulder for comparison; this was accomplished in November 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 


FINDINGS OF FACT

The Veteran's right (major) shoulder acromioclavicular (A/C) joint separation with A/C joint osteoarthritis has been manifested by limitation of arm motion above shoulder level, even when considering the functional loss due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right shoulder A/C joint separation with A/C joint osteoarthritis are not met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71, Diagnostic Codes (DC's) 5200-5203, and 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Increased Schedular Rating

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings represent, as far as practicably determinable, the average impairment in earning capacity resulting from diseases and/or injuries incurred or aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1; Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite, undamaged joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  These provisions are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

DC's 5200-5203 are applicable to a rating of the shoulder and distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  In this case, the Veteran is right-hand dominant, so only the criteria referencing the major extremity are applicable.  See November 2016 VA examination at page 2.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece): a 30 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head; a 40 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable; and a 50 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under DC 5201 for limitation of motion of the arm: a 20 percent rating is assigned when the range of motion is limited to shoulder level; a 30 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level; and a 40 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus: a 20 percent rating is assigned with moderate deformity and a 30 percent rating is assigned with marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula: a 10 percent rating is assigned for malunion or for nonunion without loose movement; a 20 percent rating is assigned when there is nonunion with loose movement; and a 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. 
§ 3.159(a)(1).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In determining the actual degree of disability with respect to the Veteran's right shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

III.  Factual Background and Analysis

The Veteran filed a claim for an increased rating in August 2008, so evidence just prior to and since that date is most pertinent.  The Board has reviewed the entire record, but will focus on the most pertinent evidence.

An August 2008 record from Ohio Valley Medical Quick Care, Inc., noted that the Veteran had right shoulder arthritis with complaints of increased soreness, and that the Veteran had requested cortisone injections.  However, the record lists range of motion as "good." 

A September 2008 record from Parkersburg Radiology Services noted that the Veteran appeared to have a chronic A/C joint separation with a loose body at the level of the joint space, and that the distal clavicle was elevated greater than one shaft width in relation to the acromion.  The physician opined that these findings likely represented sequelae from a prior injury with chronic A/C joint separation and a loose body or heterotopic bone at the A/C joint.  The record listed the reason for examination as "pain," but did not comment on range of motion.

A September 2008 record from Mid-Ohio Valley Medical Group, Inc., noted the Veteran's chief complaint of right shoulder pain.  The physical examination notes discuss a significant step-off in the right shoulder that the Veteran tied to an old A/C joint separation that was not repaired.  The physician opined that the Veteran's pain in and around that area likely represented degenerative or arthritic changes in his shoulder.  The physician noted that rotator cuff testing was negative and that the Veteran "has normal function and range of motion."  

An October 2008 VA examination on the joints noted the Veteran's desire to seek an increased rating due to increased pain and decreased range of motion.  The examination noted the Veteran's contentions of related pain, stiffness, and weakness.  Additionally, the examiner noted that the right shoulder did not give way, was stable, and had no episodes of dislocation, subluxation, locking, or effusion.  However, the examiner also noted that the condition affected motion and that the Veteran experienced severe flareups every 2 to 3 weeks, with self-reported aggravation factors of overhead work, prolonged use, and lifting.  For flexion, the active and passive ranges of motion were 0 to 135 degrees, with pain beginning at 95 degrees.  For abduction, the active and passive ranges of motion were 0 to 125 degrees, with pain beginning at 110 degrees.  For external rotation, the active and passive ranges of motion were 0 to 50 degrees, with pain beginning at 45 degrees.  For internal rotation, the active and passive ranges of motion were 0 to 60 degrees, with pain beginning at 45 degrees.  There was no joint ankylosis and no additional loss of motion on repetitive use.

A June 2010 VA examination on the joints again noted the Veteran's contentions of pain, stiffness, and weakness.   Additionally, the examiner noted that the right shoulder did not give way, was stable, and had no episodes of dislocation, subluxation, locking, or effusion.  However, the examiner also noted that the condition affected motion and that the Veteran experienced severe flareups weekly, with self-reported aggravation factors of reaching overhead, repetitive movement, and lifting.  The examiner also found: crepitus, deformity, tenderness, pain at rest, weakness, guarding of movement, and muscle atrophy along right posterior deltoid due to decreased use.  For flexion, the active range of motion was 0 to 130 degrees.  For abduction, the active range of motion was 0 to 120 degrees.  For external and internal rotation, the active ranges of motion were 0 to 45 degrees.  The examiner noted that there was objective evidence of pain with active motion on the right side, pain following repetitive motion, and additional limitations after three repetitions of range of motion (flexion decreased to 0 to 125 degrees, abduction decreased to 0 to 110 degrees, and external and internal rotation remained the same at 0 to 45 degrees).  There was no joint ankylosis and no testing for passive range of motion. 

A June 2010 record from Clarksburg VA Medical Center (VAMC) noted the Veteran's right shoulder pain and history of separation.  The physician opined that the dysmorphic appearance of the right distal clavicle was unchanged and that the widening of the right coracoclavicular and A/C spaces was compatible with old trauma.  There was no radiographic evidence of acute bony abnormality of the right shoulder.  There was no comment on joint ankylosis or range of motion. 

During the October 2010 hearing, the Veteran contended that his shoulder impairment has resulted in upper back pain from the protruding bones pulling on the muscle.  The Veteran stated that this causes pain from his shoulder down to the scapula/wing bone on the top portion of his back.  The Veteran also stated that the pain goes across toward his neck.  See Transcript at pages 5 to 10.

An April 2011 record from Clarksburg VAMC noted that the Veteran's extremities had full range of motion, with no cyanosis, clubbing, or edema. See at page 2.  There was no comment on joint ankylosis.

A June 2011 record from Ohio Valley Medical Quick Care, Inc., noted the Veteran's chief complaint as right shoulder pain.  The Veteran reported this pain, a history of arthritis, and a then-recent flareup after playing golf.  There was no comment on joint ankylosis or range of motion.  

A May 2014 record from Ohio Valley Medical Quick Care, Inc., again noted the Veteran's history of right shoulder A/C separation and arthritis and his request for cortisone injections.  During the review of systems, the physician indicated that the Veteran was positive for joint swelling and joint pain.  The physician assigned a diagnosis of right shoulder bursitis.

Per the August 2016 Board remand, the Veteran was afforded a third VA examination in November 2016.  The examiner completed a Shoulder and Arm Conditions Disability Benefits Questionnaire, which included diagnoses of right shoulder A/C separation, degenerative arthritis in the right shoulder, and a partial undersurface tear of the distal supraspinatus tendon.  The examiner noted the following contentions by the Veteran:  increased pain, especially when doing anything above-head; pain at rest and with movement, with a day-to-day pain scale at 5 of 10 and a flareups scale at 8 of 10; aching "for no reason" or from any kind of repetitive motion; only partial relief from Celebrex; and only limited relief from cortisone shots.  The Veteran self-reported that flareups occur depending on use, but estimated around "a couple of times" per week, noting that increases in activity raise pain and cause flareups.  The Veteran also reported that he is unable to perform repetitive range of motion.  The examiner conducted both active and passive range of motion testing on both the right and left shoulders.  

For right shoulder active range of motion: flexion was 0 to 143 degrees, abduction was 0 to 110 degrees, external rotation was 0 to 30 degrees, and internal rotation was 0 to 71 degrees; after three repetitions, there was additional functional loss (from pain, fatigue, weakness, lack of endurance): flexion was 0 to 137 degrees, abduction was 0 to 120 degrees, external rotation was 0 to 35 degrees, and internal rotation was 0 to 60 degrees.  For right shoulder passive range of motion: flexion was 0 to 143 degrees, abduction was 0 to 120 degrees, external rotation was 0 to 35 degrees, and internal rotation was 0 to 70 degrees.  There was no joint ankylosis, but a noted reduction in muscle strength.  

For left shoulder active range of motion: flexion was 0 to 167 degrees, abduction was 0 to 150 degrees, external rotation was 0 to 90 degrees, and internal rotation was 0 to 90 degrees; the examiner noted that there was no additional functional loss after three repetitions.  For left shoulder passive range of motion: flexion was 0 to 170 degrees, abduction was 0 to 160 degrees, external rotation was 0 to 90 degrees, and internal rotation was 0 to 90 degrees.  There was no joint ankylosis and no noted reduction in muscle strength.

In this case, the manifestations associated with rating criteria under DC's 5201 and 5202 overlap almost entirely.  The Board finds that a rating under both of these DC's would, in the circumstances of this case, violate the prohibition on pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004).

Similarly, a rating under DC 5203 (impairment of the clavicle or scapula) is not warranted.  The highest rating available under DC 5203 is 20 percent where there is dislocation of the clavicle or scapula.  Because the Veteran's right shoulder disability has been rated as at least 20 percent disabling throughout the period under consideration, he could not benefit from the assignment of a rating under DC 5203 instead of under DC 5201.  Moreover, the medical evidence weighs against a finding that he has experienced malunion or nonunion of the clavicle with loose movement; therefore, the criteria for a rating under DC 5203 are not met.

Additionally, the Veteran's symptoms involve pain and limitation of motion, so any rating under DC 5203 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under DC 5201 (limitations of motion), would involve impermissible pyramiding.  The Veteran cannot benefit from a rating under DC 5203 instead of a rating under DC 5201 and it would be improper to assign a rating under DC 5203 in addition to a rating under DC 5201.  Therefore, a separate rating under DC 5203 is not warranted.

The Board has also considered additional or alternative ratings for loss of use of the arm under DC's 5120 to 5125 or for a muscle injury under DC 5304 (Group IV including the infraspinatus muscle), but finds any separate or additional rating is not appropriate.  The Veteran does not have complete functional impairment of his right arm, so a rating for loss of use of the arm is inappropriate for any portion of the periods under consideration.

The remaining diagnostic code applicable to the shoulder is DC 5201 providing for ratings based on the severity of limitation of motion.  As previously discussed, the Veteran has complained of limited range of motion and constant pain.  The medical record documents his contemporaneous complaints and clinical findings to substantiate his claims.  The question before the Board is the degree of impairment caused by those symptoms.

Here, the Veteran's limitation of motion has never been measured as less than 60 degrees.  The October 2008 VA examination identified limitation of, at most, 135 degrees flexion and 125 degrees of abduction with no additional loss of motion on repetitive use.  The June 2010 VA examination noted 130 degrees flexion and 120 degrees abduction with an additional 5 degrees of flexion limitation and an additional 10 degrees of abduction limitation on repetitive use.  The November 2016 VA examination reported 143 degrees of flexion and 110 degrees of abduction with an additional 6 degrees of flexion limitation and an additional 10 degrees of abduction limitation on repetitive use.  Clinical records also do not show limitation of motion at less than 60 degrees.

Under DC 5201, a 20 percent rating is assigned when the range of motion of the arm is limited as much as midway between side and shoulder level (i.e. approximately 45 degrees).  A 30 percent rating would be warranted if the limitation of motion was to 25 degrees from the side.  The limitation of motion in this case does not meet the criteria for any higher rating.  Because the limitation of range of motion (60 degrees or more) is greater than the objective criteria for a 20 percent rating, his limitation also does not more closely approximate the criteria for a higher, 30 percent rating.  While he also has painful motion, it does not limit his range of motion to less than 60 degrees during flareups or after repetitive use. 

The Board acknowledges the additional limitations on use due to guarding and some loss of willingness to use the arm due to pain, but finds that these additional limitations and functional impairments are consistent with those typical of limitations associated with a 20 percent rating under DC 5201.  They do not more closely approximate the limitations and functional impairments associated with symptoms warranting a 30 percent or 40 percent rating under DC 5201.

The record also reveals pain and guarding justifying consideration of the DeLuca factors.  Viewing the record as a whole, the Veteran's limitations due to pain and guarding do not more closely approximate those associated with limitation of motion to 25 degrees or less from the side (i.e. the criteria for the highest, 40 percent rating under DC 5201).  Rather, the evidence indicates that, even during flareups and after repetitive use, he does not have range of motion of less than 60 degrees, substantially in excess of the criteria for a higher rating. 

While there is some interference with activities of daily living, such as reaching and lifting overhead, the effect of the pain and guarding is not so pronounced that the functional limitations more closely approximated the criteria for any rating higher than 20 percent.  See DeLuca, 8 Vet. App. at 206-07 (holding that pain and weakness should be evaluated in terms of effect on loss of range of motion and the associated functional impairments when rating based on a diagnostic code whose criteria are based on limitations of motion); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed.Cir. 2001) (expressly approving of Board decision that evaluated the functional impairment "that can be attributed to pain or weakness").

The Board has also considered the Veteran's contentions that his disability is worse than currently rated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 
Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

Entitlement to an increased disability rating for right shoulder disability, currently rated as 20 percent disabling, is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


